

116 HR 6801 IH: Funding Emergency Eating Distribution for the Children
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6801IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Ms. Adams (for herself, Mr. Scott of Virginia, Ms. Fudge, Mr. McGovern, Ms. Wilson of Florida, Mr. Butterfield, Mr. Payne, Ms. Barragán, Mrs. Dingell, Ms. Schakowsky, Ms. Wild, Mr. Grijalva, Mrs. Bustos, Ms. Pingree, Mr. Thompson of Mississippi, Mr. Smith of Washington, Ms. Garcia of Texas, Mrs. Hayes, Mr. Rush, Mr. Cox of California, and Mr. Ted Lieu of California) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide reimbursements for the emergency operational costs of school food authorities during the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Funding Emergency Eating Distribution for the Children or the FEED the Children Act. 2.Emergency costs for child nutrition programs during COVID–19 pandemic(a)Use of certain appropriations To cover emergency operational costs under school meal programs(1)In general(A)Required allotmentsNotwithstanding any other provision of law, the Secretary shall allocate to each State that participates in the reimbursement program under paragraph (3) such amounts as may be necessary to carry out reimbursements under such paragraph for each reimbursement month, including, subject to paragraph (4)(B), administrative expenses necessary to make such reimbursements. (B)Guidance with respect to programNot later than 10 days after the date of the enactment of this section, the Secretary shall issue guidance with respect to the reimbursement program under paragraph (3).(2)Reimbursement program applicationTo participate in the reimbursement program under paragraph (3), not later than 30 days after the date described in paragraph (1), a State shall submit an application to the Secretary that includes a plan to calculate and disburse reimbursements under the reimbursement program under paragraph (3). (3)Reimbursement programUsing the amounts allocated under paragraph (1)(A), a State participating in the reimbursement program under this paragraph shall make reimbursements for emergency operational costs for each reimbursement month as follows: (A)For each new school food authority in the State for the reimbursement month, an amount equal to 55 percent of the amount equal to—(i)the average monthly amount such new school food authority was reimbursed under the reimbursement sections for meals and supplements served by such new school food authority during the alternate period; minus(ii)the amount such new school food authority was reimbursed under the reimbursement sections for meals and supplements served by such new school food authority during such reimbursement month.(B)For each school food authority not described in subparagraph (A) in the State for the reimbursement month, an amount equal to 55 percent of—(i)the amount such school food authority was reimbursed under the reimbursement sections for meals and supplements served by such school food authority for the month beginning one year before such reimbursement month; minus(ii)the amount such school food authority was reimbursed under the reimbursement sections for meals and supplements served by such school food authority during such reimbursement month. (4)Treatment of funds(A)AvailabilityFunds allocated to a State under paragraph (1)(A) shall remain available until March 30, 2021.(B)Administrative expensesA State may reserve not more than 1 percent of the funds allocated under paragraph (1)(A) for administrative expenses to carry out this subsection.(C)Unexpended balanceOn September 30, 2021, any amounts allocated to a State under paragraph (1)(A) or reimbursed to a school food authority or new school food authority under paragraph (3) that are unexpended by such State, school food authority, or new school food authority shall revert to the Secretary. (5)ReportsEach State that carries out a reimbursement program under paragraph (3) shall, not later than September 30, 2021, submit a report to the Secretary that includes a summary of the use of such funds by the State and each school food authority and new school food authority in such State.(b)DefinitionsIn this section:(1)Alternate periodThe term alternate period means the period beginning January 1, 2020, and ending February 29, 2020.(2)Emergency operational costsThe term emergency operational costs means the costs incurred by a school food authority or new school food authority—(A)during a public health emergency;(B)that are related to the ongoing operation, modified operation, or temporary suspension of operation (including administrative costs) of such school food authority or new school food authority; and(C)except as provided under subsection (a), that are not reimbursed under a Federal grant.(3)New school food authorityThe term new school food authority means a school food authority for which no reimbursements were made under the reimbursement sections with respect to the previous reimbursement period.(4)Public health emergencyThe term public health emergency means a public health emergency declared pursuant to section 319 of the Public Health Service Act (42 U.S.C. 247d) resulting from the COVID–19 pandemic.(5)Reimbursement monthThe term reimbursement month means March 2020, April 2020, May 2020, and June 2020.(6)Reimbursement sectionsThe term reimbursement sections means—(A)section 4(b), section 11(a)(2), section 13, and section 17A(c) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1753(b); 42 U.S.C. 1759a(a)(2); 42 U.S.C. 1761; 42 U.S.C. 1766a(c)); and(B)section 4 of the Child Nutrition Act (42 U.S.C. 1773).(7)SecretaryThe term Secretary means the Secretary of Agriculture. (8)State The term State has the meaning given such term in section 12(d)(8) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1760(d)(8)).